 

 

Case 1:20-cv-21716-FAM Document 1-1 Entered on FLSD Docket 04/24/2020 Page 1 of 4

INTERNATIONAL TONNAGE CERTIFICATE (1969)

No. CDS2039

RINA No. 81277

Issued under the provisions of the
INTERNATIONAL CONVENTION ON TONNAGE MEASUREMENTS OF SHIPS, 1969

under the authority of the Government of the
CZECH REPUBLIC

for which the Convention came into force on 18" July 1982

by the
RINA -REGISTRO ITALIANO NAVALE

 

 

Distinctive number Port of registry Date !

Nz fshi
ame of ship or letters (Regulation 2 (3))

 

LEONARDO II PRAGUE 2004

 

 

 

 

 

MAIN DIMENSIONS

 

 

Length Breadth Moulded depth amidships to upper deck
(Article 2 (8)) (Regulation 2 (3)) (Regulation 2 (2))
27.08 6.80 3.35

 

 

 

 

THE TONNAGES OF THE SHIP ARE:
GROSS TONNAGE 163

NET TONNAGE 48

‘This is to certify that the tonnages of this ship have been determined in accordance with the provisions of the
International Convention on Tonnage Measurement of Ships, 1969.

The undersigned declares that he is duly authorized by the said Government to issued this Certificate.

01° July 2004

RINA

ipa Benzi

RINA : ae NAVALE

Issued at: Genoa (Italy) on

 

Date on which the keel was laid or the ship was ata similar stage of construction (Article 2 (6)), or date on which the ship underwent alterations or

|
modifications of a maior character (Article 3 (2) (b)), as appropriate,

 
Case 1:20-cv-21716-FAM Document 1-1 Entered on FLSD Docket 04/24/2020 Page 2 of 4

NZ 1M LT

 

YACHTS

BUILDER'S CERTIFICATE

We  Azimut-Benetti S.p.A. - Via Michele Coppino n. 104
of 55049 Viareggio (Lucca - Italy)

hereby certify that We did build in the Yard at:

Via XXIV Maggio9 - 55049 Viareggio (Lucca - Italy)
Model year: 2004 (twothousandfour)
Model of vessel: AZIMUT 98’ Leonardo Name: Leonardo II Yard No: 020

Whether Sail, Steam or Motor: Motor-boat

Length: 98’ Breadth: 23’.36” Depth: 117.15”

Particulars of Engines: nr. 2 in board diesel type DDC/MTU 16V 2000 M 91
serial numbers 536103207 and 536103208
Estimated tonnage: Gross: 89 tons Nett.
We further certify that We built the afore mentioned ship to the
order of: Name: Messrs.

Weber Investment s.r.o.

Pobrezni 297/14

186 00 Praha 8

Czech Republic

Number of shares held: 64/64 (sixty four sixty fourths)

    

  
    

gS

Lh
p Aa
Azimu CHA

Via M. Luther King! O Made
Tel. 011.93.161 - Fax 019.936.72.70
Partita IVA 013 902 304 62

 
 
 

Who is the first owner thereof.
Avigliana, 05" of April 2004 Seal of company
and signature
and status of

witness to affixing

 

President of Azimut — Benetti SpA

an

of seal Company Secretary
Azimut-Benetti Spa
Sede Commerciale Sede Legale C.C.LAA. Lucca 123566 Member of ee Ge) Ce ©
e A strativa: Via M. Coppino 104 Tribunale Lucca 19520 j ; ta UCINA
e Amministrativ. V pl ibu AMMNA iano ae

55049 Viareggio
Lucca, Italia

T +39 0584 3821

F +39 0584 396232

C. Soc. € 9.756.000 i.v.
C. Fisc. 0088670001 1
P. IVA_IT 01390230462

Via M. Luther King 9-11
10051 Avigliana

Torino, Italia

T +39 011 93161

F +39 011 9367270
www.azimutyachts.net

ad TT

WIGLIANA (TO)
 

 

CM L6-FAM—Documen L— Ente nELSD D AJ24/20
irc Ne mms KY, \ MRR. LAY TARRY 9 \
MT A ON
HEN AS Ni Se HHI ON Wy EAA)
AQUA PRA Ga
‘jC AN rR SS SS ANS xf

i
Ae

VD
WP
Wie

CESKA REPUBLIKA
CZECH REPUBLIC

REJSTRIKOVY LIST
CERTIFICATE OF REGISTRY

Ministerstvo dopravy Ceské republiky udéluje podle ustanoveni § 4, zakona &. 61/2000 Sb., o namofni
lavbé, pravo plout pod vlajkou Ceské republiky a potvrzuje, Ze uvedené namofni plavidlo je za Sano Vv
Pp A Pp Je zap
Namofnim rejsttiku Ceské republiky.
Ministry of Transport of the Czech Republic grants under the provisions. of $§ 4 of the Act No.: 61/2000, on
AWN Maritime Navigation the right to sail under the flag of the Czech Republic and hereby certifies that the
N mentioned seagoing vessel has been entered in the. Maritime Register of the Czech Republic.

\ |
A

i
Mi

Jméno plavidla / Vessel's Name:
LEONARDO II.

Rejstfikovy pristav / Port of Registry:
Praha

Rejsttikové Cislo /: Registration Number: IMO Cislo / JMO Number:

CZE0250 81277

Volaci znak / Call Sign:
OL 5289/LEONARDO II.

Ident. Cislo trupu / Hull No.: Nejvy88i poéet osob na palubé:
020 Max number of persons on board

HN

Klasifikatni ttida / Classification Class: ie
100-A-1.1.;Y NNSA

Viastnik (vlastnici) plavidla / Vessel's Owner(s):
WEBER INVESTMENT,s.r.o. , Pob¥eZni 297/14, 186 00, Praha 8, IC: 25082175

Provozovatel(é) plavidla / Vessel's Operator(s):
WEBER INVESTMENT,s.r.0. , Pob¥eZni 297/14, 186 00, Praha 8, IC: 25082175

nN
NN
‘

Druh plavidla:
Kind of Vessel:

Konstrukéni material:
Constructional Material:

Zpusob stavby:
Shipbuilding Methode:

namofni obchodni lod’, AZIMUT 98
seagoing commercial ship, AZIMUT 98

vyztuzeny sklolaminat
glass reinforced plastic

motorova jachta
motor yacht

Vyrobce, misto a rok stavby:

Builder, Building Place, Year of Build: AZIMUT Benes S.P.A., Via Michele Coppino n.10

Vykon motoru Palivo
Propelling power Fuel

nafta
diesel

Druh motoru

Vyrobni Gislo
Type of engine

Vyrobce motoru
Serial number

Engine manufacturer
536103207 1492

nafta

536103208 dieeal

\

N
i
y

ay
A
Ss

SS

\

A

YN
\ MNS
KOE

ZH
i

Ye

 

S3 UZ Ze Ziyi NNR S tk (GH; ME Nv wy SSS 7, HIN Lz jij ioe sth INAS S44
ZN iia SANS i \ As Gy a) \\ ie
NS HAIN i EL SA EE SSN
NNN a este al NN NSS
Statni tiskérna cenin, s. p.

gO

 

 
Case 1:20-cv-21716-FAM. Document 1-1 Entered on FLSD Docket 04/24/2020 Page 4 of 4

UDAJE O PLAVIDLE

THE VESSEL'S DATA
Hruba prostornost: 163 Rejsttikova prostornost: 163
Gross tonnage: Register tonnage:
Cisté prostornost: 49 Nosnost (M/T): FF
Net tonnage: Deadweight (M/T):
Nejvét8i délka (m);: Rejsttikova délka (m):
Length overall (m): ao Register length (m): 4058
Nejvét&i Sitka (m): 5a Vy8ka k hlavni palubé (m): ‘
Breadth overall (m): : Height to main deck (m):
Vytlak (M/T): 0 Letni ponor (m): 115
Displacement (M/T): Summer draft (m): :
Nejvét8i vyka (m): 3.6 Plocha oplachténi (m2): 0
Air draft (m): : Sail area (m2):

Oblast povolené plavby / Sea areas in which vessel is certified to operate:

Stfedozemni m., leto:do 60mil

Stfedozemni mofe, v letnim obdobi do 60 mil od bezpetného pristavu.

Mediterranean Sea

Mediterranean Sea, in summer, within 60 miles from safe haven.

Poznamky/Remarks:

Proslo celnim rizenim. Max. poéet cestujicich na palubé 12.

The ship has custom clearance. Max.number of passengers on board 12.

Doba platnosti: 22. dubna 2014

 

Valid until: 22. April 2014
Vydano v: PRAHA dne: 23. dubna 2009
Issued at: a“ yA on: 23. April 2009

   

Mgr. Vit Simonovsky
Jméno odpovédného statniho t¥ednika
Name of ae ie Official

Ufedni razitko:
Official Seal:

 
